El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Carmen Rivera Santiago, Jesús, Juana y Juan Ramón Rolón Santiago inscribieron en el registro, mediante infor-mación de dominio, una finca rústica con una cabida de 42 y % cuerdas, que adquirieron en la siguiente forma: 39 y % cuerdas por' título de herencia, y las 3 cuerdas restantes a título oneroso. Se expresaba en el expediente que a ex-cepción de Carmen Rivera los demás condueños eran casa-dos, pero no se consignó el nombre de los respectivos con-sortes. Se aclaró luego que Juan Ramón no era una sola persona, sino dos distintas, y Ramón vendió su participación a Jesús. En junio 30, 1919, Juan, Juana, Jesús Rolón y Carmen Rivera vendieron la totalidad de la finca al recurrent e Maximino Zayas Vázquez, y presentada la escritura al registro, el registrador inscribió la quinta parte indivisa correspondiente a la vendedora Carmen Rivera, así como las participaciones que en las 39% cuerdas hubieron los demás partícipes por herencia, pero denegó la inscripción en cuanto a los condominios que los demás vendedores tenían en las 3 cuerdas restantes, y además respecto a la quinta parte del total de las 42 y % cuerdas que Jesús compró a Ramón, fun-dándose para ello el registrador en que tales porciones indi-visas siendo adquiridas a título oneroso no concurrieron en la escritura para dar su consentimiento los consortes de los diferentes vendedores.
Esta nota fue consentida y el recurrente entonces acu-dió a la Corte de Distrito de Guayama con una demanda para que ratificaran la escritura de junio 30, 1919, las siguientes personas: Juan Rolón Santiago y Juan Rolón Marcano, como únicos y universales herederos de Isabel Marcano, esposa y madre, respectivamente, del primero y el segundo; Juana Ro-lón Santiago, en su carácter de heredera de su esposo Sera-fín Agosto, quien falleció en abril 7, 1919, y Herminia Gar-cía, como esposa que fue de Jesús Rolón, también fallecido.
Los demandados se allanaron a la demanda y luego me-*787diante estipulación de las partes, la corte inferior, de acuerdo con el artículo 313 del Código de Enjuiciamiento Civil, dictó sentencia condenando a las personas antes nombradas, en el carácter en que fueron demandadas, a ratificar la escritura de venta de junio 30, 1919. Llevada al registro esta escri-tura junto con la de ratificación que fué otorgada por el már-slial en diciembre 2, 1926, el registrador consignó en uno de los documentos, en lo pertinente, la siguiente nota:
• • Denegándose la inscripción de venta de los condominios de una 1/5 parte cada uno en la porción de tres cuerdas referidas, adquiridos por Juan y Juana Bolón Santiago a título oneroso, por los fundamentos siguientes: Porque se trata según la indicada es-critura de ratificación de una sentencia en transacción con estipula-ciones propuestas por los demandados y aceptadas por los deman-dantes que tiene todas las características y peculiaridades de un contrato entre partes, y no se acredita: l9, que Juan Bolón Santiago y Juan Bolón Marcano sean los únicos y universales herederos de la que se dice fué esposa del primero Isabel Marcano; y 29, que no se acredita asimismo que Juana Bolón Santiago sea la única y universal heredera del que se dice fué su esposo Serafín Agosto, ni ella ha inscrito la herencia de aquél para poderse inscribir la transferencia del mismo, de acuerdo eon el Art. 20 de la Ley Hipo-tecaria, y tomada en su lugar anotación preventiva por el término legal a favor del comprador Don Maximino Zayas Vázquez de su título de compra, al folio, tomo e inscripción antes citados, con el defecto subsanable de no acreditarse que al tiempo de adquirir los vendedores siendo casados, sus condominios a título oneroso en las expresadas tres cuerdas de la finca descrita que inscribieron por expediente de dominio, fueran Isabel Marcano esposa de Juan Bolón Santiago; Serafín Agosto esposo de Juana Bolón Santiago y Herminia García esposa de Jesús Bolón y Santiago.”
De esta nota se ha recurrido ante esta corte.
En la demanda sobre ratificación, entre otros hechos, se alega:
“D.- — Que de la citada finca faltan aún por inscribir 1/5 de 39 cuerdas 75, que fué el que adquirió Jesús Bolón Santiago por com-pra a Bamón en la escritura de que se habla en el apartado A de esta alegación y 4/5 en lo que respecta a la porción de 3 cuerdas *788que fueron adquiridas por los hermanos Rolón por título oneroso y no se verificó la inscripción en razón a que en la citada compraventa ante don Luis Muñoz Morales no comparecieron y consintieron en el contrato, doña Herminia García Montalvo, esposa de Jesús Rolón Santiago; doña Juana, aun cuando se dijo que era casada, es lo cierto que era viuda pues su esposo había fallecido en abril 7 de 1919 y la venta se verificó el 30 de junio del propio año, no apare-ciendo que ella concurriere por su propio derecho y como heredera de su esposo Serafín Agosto, ni Isabel Marcano con quien era ca-sado Juan Rolón, a ia fecha de la venta, perteneciendo las referidas 3 cuerdas y el condominio del quinto adquirido por Jesús, por com-pra a Ramón a la categoría de bienes gananciales.
“E. — Que al celebrar don Maximino Zayas y Vázquez con los miembros de la sucesión de Juan Leocadio Rolón y Vencesla Santiago, la compraventa de la finca arriba descrita, fui entendido que la totalidad de la misma vendida sin reserva, comprendiéndose no sólo lo adquirido por herencia de sus padres si que también lo que dichos miembros habían adquirido a título oneroso o sea la finca de 3 cuerdas de la cual se habla antes al mencionarse el expediente de dominio y el quinto que en esta finca había adquirido el nom-brado Jesús, por compra a Ramón y de que se habló antes en el apartado A de esta alegación.”
La extensa argumentación y citas de autoridades del re-currente en lo substancial se contrae a sostener que la sen-tencia dictada por la corte inferior sobre ratificación de venta, en transacción o por consentimiento de las partes, tiene la misma eficacia y valor que si hubiera sido rendida sobre los méritos y que el registrador debió pasar por ella sin discutir sus fundamentos. La síntesis de la teoría del registrador es que la sentencia no puede tener en este caso el alcance y efecto que pretende dársele sin que se acredite independientemente ante el registro el carácter o represen-tación de los demandados, a quienes se les obliga a ratificar los actos de personas, quienes sólo por las propias mani-festaciones de las partes se sabe que fueron sus consortes.
Se lia dicho y repetido en constante jurisprudencia de esta corte que si bien los registradores no están facultados para examinar y discutir los fundamentos de las re-*789soluciones judiciales ni apreciar la evidencia en que se ba-san, les es permitido, sin embargo, y ésta es la excepción, inquirir en cnanto a la jurisdicción con que ban sido dicta-das. Si esto es así, el registrador tenía autoridad para exa-minar si la corte inferior tuvo jurisdicción para dictar sen-tencia por transacción entre las partes y condenar a Juan y Juana Eolón Santiago para ratificar la venta en nombre de sus consortes.
Como puede verse de la nota, la negativa del registrador se limita solamente a los dos condominios que sobre las 3 cuerdas transmitieron Juan y Juana al recurrente, siendo aquéllos casados y habiendo adquirido a título oneroso. En ambos casos el registrador tiene razón. Eespecto a Juan, el registrador conviene que en él no se requiere la previa inscripción porque se trata de la ratificación por parte de su esposa Isabel Marcano, con quien estaba casado al hacer la venta y no compareció a prestar su consentimiento en la escritura primitiva de venta. Tratándose de una obligación contraída por la causante Isabel Marcano y cumplida por su esposo e hijo ratificando la venta, parece obvio que la previa inscripción que exige en general el artículo 20 de la Ley Hipotecaria, no era necesaria hacerse a- nombre de los últimos como herederos de su causante. Pero esto no quiere significar que no sea indispensable justificar el carácter con que fueron demandados Juan Eolón y su hijo como únicos y universales herederos de Isabel Marcano. En los casos que citan los recurrentes de Coy v. Registrador, 22 D.P.R. 432, y Ortiz v. Registrador, 23 D.P.R. 702, lo que se resuelve es lo mismo que admite el registrador en sentido de no ser necesaria la inscripción a favor de los herederos, quienes cumplen una obligación del causante; pero en modo alguno se releva a los herederos de acreditar su carácter de tales. El registro es una institución para la protección de terceros y la admisión de las partes en un pleito sobre ratificación de cierta venta, en la forma que aparece de este recurso, podría afectar a personas posiblemente interesadas *790en los bienes vendidos, sin que Rayan tenido su día en corte. La declaración de herederos en este caso era nn trámite necesario y el registrador estuvo en lo cierto exigiendo que se acreditara ante él dicho extremo.
En cuanto a Juana Bolón Santiago, la cuestión va más lejos. Además de la necesidad de acreditar su carácter de heredera de su esposo Serafín Agosto, se requiere la previa inscripción a su nombre de la parte que procede del esposo. Según se alega en la demanda, Serafín Agosto, esposo de Juana Bolón, había fallecido en abril 7, 1919, y la escritura de venta se otorgó en junio 30, 1919, mucho después de su fallecimiento. Juana, no obstante, compareció en la escritura como casada, cuando en realidad era viuda, y vendía no sólo la parte ganancial que le correspondía en el condominio por su propio derecho, sino la otra parte, también ganancial, que procedía de su esposo como única heredera del mismo. No se desprende de la 'demanda ni de las estipulaciones de las partes el hecho jurisdiccional de que Juana Bolón vendía para cumplir una obligación contraída por su esposo fallecido. Si se hubiera hecho así, estaríamos bajo las mismas circunstancias del caso anterior.
Por todo lo expuesto, se confirma en todos sus particu-lares la nota del registrador de diciembre 20, 1926. .